                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PENDLETON DIVISION




DAVID EDGAR WONNACOTT,

               Plaintiff,
       V.                                                                   No. 2:17-cv-02007-JR

OREGON DEPARTMENT OF                                                     OPINION AND ORDER
CORRECTIONS, et al.,

               Defendants.


MOSMAN,J.,

       On May 27, 2021, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F. & R.) [ECF 88]. Judge Russo recommended that l grant Defendants'

Motion for Summary Judgment [ECF 71] and dismiss this case. No objections were filed. In fact,

after the F. ,& R. was issued, ,Flaintiff David Edgar Wonnacott filed two motions requesting

dismissal of his case. [ECF 90, 92]. Upon review, I ADOPT Judge Russo's F. & R. [ECF 88],

GRANT Defendant's Motion for Summary Judgment [ECF 71], and GRANT Plaintiffs Motions

to Dismiss [ECF 90, 92].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is 'not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

1 - OPINION AND ORDER
make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l )(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Russo's findings and recommendation, and I ADOPT

the F. & R. [ECF 88] as my own opinion. I GRANT Defendants' Motion for Summary Judgment

[ECF 71]. Additionally, I GRANT Plaintiff's Motions to Dismiss [ECF 90, 92]. I DISMISS this

case with prejudice.

       IT IS SO ORDERED.

       DATED this              of July, 2021.




2 - OPINION AND ORDER
